                                                                          RECEIVEI)
                                                                             OCT 172018
                               UNITED STATES DISTRICT COURT             iZY
 2                                                                     AT ti”
                                  F1CTDTflT (L’ MEW7 TEDQIJ
                                                                       WTLLIAM T. WALSH, CI ERK

                                          JURISDICTION

     Manuel Lampon-Paz, et al.                   Case No.: 2-16-cv-09071 KM-JBC

 6                Plaintiff,
 7                                               REQUEST: FOR THE COURT TO
     VS.
                                                 ORDER THE CLERK TO FILE

 :
10
     United States of America, et al.,

                  Defendant
                                                 DEFAULT JUDGEMENT



ii     REQUEST: THAT THE COURT ORDER THE CLERK TO FILE DEFAULT
12
                                         JUDGEMENT
13

14   1 am requesting that the court order the clerk to file default judgement in accordanc

15   to FRCP Rule 55. An individual, Jackie, of the clerk’s office has informed me that
16
     default judgement would not be entered due to the fact that docket entry state
17

18   Attorney General for the State of New Jersey. The clerk questions whether th
19
     nomenclature refers to the NJ Attorney General or the U.S. Attorney General for th
20

21
     District of NJ. The address and where the package was delivered clearly referenc

22   the Attorney General for the State of NJ and not the U.S. Attorney General for th
23
     District of NJ.
24

25

26

27

28
     REQUEST: FOR THE COURT TO ORDER THE CLERK TO FILE DEFAULT JUDGEMENT     -
___             ________




           Respectfully,
       2



           s/Manuel Lampon-Paz

           10/17/2018
       6


                                          oJcS

                                          R&/0(dQ

      10                         .        \fl1\]    re                 bc
      11                         jS flb

      12
                                                                   u1J     O
      13

      14                   Cv’   pr’ocQCUre.

      15

      16                                        SO ODRD
                                            —       siJamB Clark
      17                                                B.C1WM
      18
                                                Date
      19

      20

      21

      22

      23

      24

      25

      26

      27

      28
           REQUEST: FOR THE COURT TO ORDER THE CLERK TO FILE DEFAULT JUDGEMENT -2
